Citation Nr: 0011109	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94-33 346	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
a ganglion cystectomy of the right wrist, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
May 1994 rating determination, by the Wilmington, Delaware, 
Regional Office (RO), which established service connection 
for status post excision of a ganglion cyst of the right 
wrist and assigned a noncompensable evaluation.  The case was 
forwarded to the Board for appellate review and in a decision 
dated December 31, 1996, a compensable evaluation for the 
veteran's right wrist disability was denied.  Thereafter, the 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).

In a memorandum decision issued in March 1999, the Court 
affirmed the Board's December 1996 decision that the veteran 
did not meet the schedular criteria for a compensable rating.  
However, the Court vacated the Board's decision with respect 
to the assignment of a compensable rating based on pain on 
use and limitation of function and remanded the case to the 
Board for further readjudication.  Specifically, the Board 
was to consider and discuss the applicability of 38 C.F.R. 
§§ 4.40, 4.45 in determining whether the veteran was entitled 
to a compensable evaluation for his right wrist disability.

As to the original evaluation which was appealed, the Board 
notes that the Court has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has re-characterized the issue on appeal as set forth on the 
title page.



REMAND

The veteran contends that his right wrist disability, 
resulting from removal of a ganglion cyst in September 1985, 
has been manifested since service by ongoing pain, stiffness, 
and swelling and limited general functioning.  Although his 
original claim for service connection, filed in January 1994, 
did not mention treatment after 1985 and the veteran did not 
report any post-service treatment during VA examinations, in 
his August 1994 substantive appeal he indicates that he had 
seen his family doctor who advised him to take Tylenol for 
wrist pain. 

In the above-cited Memorandum Decision, the Court 
specifically stated that "it is undisputed that the 
objective medical evidence of record does not demonstrate a 
ratable impairment of function or motion under the VA rating 
schedule."  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5215 
(requires dorsiflexion of less than 15 degrees, 7805 
(limitation of motion of a scar) (1998).  The Court then 
affirmed the Board's decision that "the veteran's disability 
did not meet the schedular criteria for a compensable 
rating."  

When a veteran claims functional loss due to pain, "[t]he 
medical examiner must be asked to express an opinion on 
whether pain could significantly limit functional ability 
during flare-ups or when the [joint] is used repeatedly over 
a period of time."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Thus, the issue for consideration in this matter 
involves the assignment of a compensable rating for loss of 
function due to pain on use of the right wrist.  Resolution 
of this issue involves inquiry into two primary and specific 
regulatory provisions:  38 C.F.R. §§ 4.40 and 4.45.  

Under 38 C.F.R. § 4.40, the functional loss and anatomical 
damage occasioned by the service-connected disability is to 
be considered.  With regard to functional loss, the factors 
to be considered are potentially the absence of part, or all 
of the necessary bones, joints, and muscles, or associated 
structures; deformity, adhesions, defective innervation or 
other pathology; or pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  The regulation further 
provides in relevant part that a little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. § 
4.40 (1999).

Under 38 C.F.R. § 4.45, the severity of a service-connected 
disability of the joints is to be evaluated among other 
factors by abnormalities of movement, limitation or blocking, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See 38 C.F.R. § 4.45(a)-(f) (1999).

The evidence of record shows that on VA examination in 
February 1994 the examiner noted the veteran was a right-
handed control room operator with a history of a ganglion 
cyst involving the right wrist.  As a result he could not 
bend or hold objects easily with the right hand without 
significant discomfort.  The cyst was subsequently removed 
without problems except for some residual soreness in the 
area.  On examination there was no evidence of swelling or 
deformity of the joints.  There was no evidence of atrophy or 
tenderness of the muscles.  Dorsiflexion of the wrists was 0 
to 60 degrees bilaterally, palmar flexion was 0 to 70 degrees 
bilaterally, radial deviation was 0 to 20 degrees bilaterally 
and ulnar deviation was 0 to 30 degrees bilaterally.  

On VA examination in March 1996 the examiner noted the 
veteran's continued complaints of swelling and stiffness in 
the wrist.  The veteran's medical history was also 
significant for sarcoidosis for which he takes Prednisone 
during flare-ups.  The examiner reported the pain, stiffness 
and swelling primarily occurs during the morning.  The 
veteran also experiences difficulty playing sports, 
specifically tension, but is able to participate without too 
many problems.  On examination the veteran had wrist flexion 
to 75 degrees on the right and left.  Wrist extension was to 
45 degrees on the right and 65 degrees on the left.  Radial 
deviation was to 5 degrees bilaterally.  Ulnar deviation was 
to 30 degrees.  The examiner noted swelling in the area of 
the wrist on the right side compared with to the left.  The 
clinical assessment was some limited wrist motion and 
swelling secondary to a combination of previous surgery, 
sarcoidosis which left him with some scarring and some 
tendinitis.  The examiner concluded there was no current 
functional disability and that the veteran was able to work 
well and participate in sports without limitations.  

The Court found that the medical evidence of record left a 
still unanswered question as to the severity and nature of 
the veteran's subjectively reported right wrist pain.  The 
Court further found that the circumstances of this claim, 
including the nature of the disability and the veteran's 
contentions on appeal, raised a question regarding the extent 
to which he has functional impairment due to pain and is 
thereby entitled to a higher rating on the basis of pain 
pursuant to 38 C.F.R. §§ 4.40, 4.45.  To a significant 
extent, the medical evidence in this regard suggests that the 
veteran's pain may be due to non-service-connected 
sarcoidosis or tendinitis.  Therefore, the Board is compelled 
to find that reexamination of the veteran is necessary in the 
present case in order to allow for proper assessment of his 
right wrist disability under 38 C.F.R. §§ 4.40, 4.45.

The Court also noted that the Board failed to discuss the 
veteran's contention that his wrist pain precluded 
participation in sports, particularly tennis.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 1999); 38 C.F.R. § 4.1 (1999).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (1999).

Although it is argued by the veteran and his attorney that 
participation in sports is impacted by the service-connected 
right wrist disability, the precise nature of any impact his 
inability to play tennis would have on his employment is 
unclear.  In this case, what remains critical is whether the 
veteran's inability to play sports, particularly tennis, has 
clearly had an adverse impact on his employment.  The Board 
finds that further development in this regard would be useful 
in this claim.

The veteran's attorney has also requested another copy of the 
veteran's claims folder, alleging that it is incomplete.  (It 
appears that a copy of the claims folder was provided most 
recently to the attorney by the Board on January 10, 1999.)  
Specifically, he states that there is no record of the 
veteran's DD 214 or his original claim for service 
connection.  The Board notes that both the veteran's DD 214 
and his original claim for service connection are associated 
with the claims file and is certain that closer scrutiny of 
the evidence as a whole would have precluded the advancement 
of such contentions.  The veteran's attorney has also 
suggested that the VA examiner should use the Physician's 
Guide as a guideline for a new VA examination.  The Board 
notes that the VA Physician's Guide for Disability Evaluation 
Examinations has been rescinded for some time and would be an 
inappropriate, outmoded, source for directing any new 
examination.  The Board believes that use of current VA 
clinical guidelines for evaluating disabilities to be in 
compliance with the intent of the ordered development.

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The provisions of 38 C.F.R. § 3.655(b) indicate 
that when an examination is scheduled in conjunction with a 
claim for increase and a veteran fails to report for the 
examination, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.


Accordingly the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran, 
through his attorney, and ask that he 
provide the names and addresses of any 
medical care providers who treated him 
since his separation from service for his 
service-connected right wrist.  In the 
event he received treatment at any VA 
facility after his separation from 
service, he should indicate the location 
and approximate dates of treatment.  Also 
included should be the name and address 
of the veteran's "family doctor", 
referred to in his August 1994 
substantive appeal, so that pertinent 
treatment records can be obtained.  The 
RO should then attempt to secure these 
records for inclusion in the claims 
folder.

2.  The appellant and his attorney should 
be requested to provide any medical 
records to document their assertion that 
the veteran has functional loss.  In 
particular the veteran should provide 
information as to the impact of his 
service connected disability on his 
ordinary activity as well as the impact 
the veteran's inability to participate in 
sports, specifically tennis, may have on 
his earning capacity.  In the event the 
veteran derives any income from playing 
sports, documentation thereof should be 
furnished to VA for consideration.  

3.  The veteran should be asked to submit 
any documentation from his employer of 
absences from work or work accommodations 
made due solely to his service-connected 
right wrist.

4.  The veteran should then be afforded a 
comprehensive VA examination by an 
appropriate specialist to determine the 
nature and severity of the service-
connected right wrist disability.  All 
appropriate radiographic and other 
diagnostic tests deemed necessary should 
be conducted in order to address the 
specific inquiries as stated below.  The 
claims folder and a copy of this remand 
must be made available to the physician 
for review in conjunction with the 
examination, and the examiner should 
acknowledge its receipt and review in any 
examination report generated as a result 
of this remand.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and passive 
range of motion in degrees, and comment 
on the functional limitations, if any, 
caused by the veteran's service-connected 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, only.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a) Does the service-connected right 
wrist disorder cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the veteran to perform 
average employment in a civil occupation?  
In so doing, the examiner should 
reference the information supplied by the 
veteran's employer, in conjunction with 
assertions made by the veteran himself.  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(b) With respect to any subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service- 
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected right wrist.

(c) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected right 
wrist, and if such overlap exists, the 
degree to which the nonservice-connected 
problem creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected disorder.  If the functional 
impairment created by the nonservice-
connected problem cannot be dissociated, 
the examiner should so indicate.  In this 
regard, one VA examiner attributed the 
veteran's complaints to sarcoidosis 
and/or tendinitis.  The examiner should 
state whether the complaints of pain and 
other symptoms are attributable to the 
service-connected ganglion cyst residuals 
or whether they are more likely related 
to sarcoidosis, tendinitis or some other 
nonservice-connected disorder.

5.  The RO should provide the veteran's 
attorney with another complete copy of 
the claims folder.

6.  Thereafter, the case should be 
readjudicated by the RO, with application 
of the provisions of 38 C.F.R. §§ 4.40 
and 4.45, only.  The RO should consider 
whether "staged" ratings are warranted 
for each disability, in accordance with 
the Court's holding in Fenderson, supra.  
If appropriate, the SSOC should also 
include the provision of 38 C.F.R. § 
3.655 and a discussion of the 
applicability of this regulation in his 
case.  If the benefit sought is not 
granted, the appellant and his attorney 
should be furnished with a supplemental 
statement of the case and provided an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




